Citation Nr: 1710649	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  07-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1974 to April 1977.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was later transferred to the RO in Houston, Texas.  In March 2016, the Veteran withdrew his request for a hearing.  

In August 2016, the Board remanded the issue to the RO in Houston, Texas.  The RO was ordered by the Board to obtain a medical opinion addressing the causation or etiology of the Veteran's hepatitis C.  It has done so and has issued a Supplemental Statement of the Case in response to the information obtained.

The claim has now been returned to the Board for review.  Upon reviewing the development since August 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.  


FINDING OF FACT

The weight of the evidence is against finding a nexus between any in-service event, including the use of air gun inoculations, and the Veteran's current diagnosis of hepatitis C.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify was satisfied by way of a March 2005 letter.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

"A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 307, 311 (2007) (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Id. at 304.  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.

A September 2009 blood test confirmed that the Veteran is infected with hepatitis C.  The Veteran previously argued that this infection is the result of receiving "jet inoculations" during active service.  The VA Secretary has recognized air gun inoculations as a biologically plausible transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).

The October 2016 VA medical opinion states that it is less likely than not that the Veteran's hepatitis C was incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner stated that cirrhosis symptoms due to hepatitis C infection generally develop in 15-20 years.  The Veteran has shown no such symptoms, indicating that infection did not occur in service, which was roughly 40 years ago, because if that were the case his current symptoms would be far more severe than they currently are.  

The examiner also noted that while it is biologically plausible to be infected with hepatitis C through air gun injectors, the first confirmed such infection was in 2000.  Based on the nature of the Veteran's symptoms, the Veteran's infection was less likely than not caused by an air gun injector during service.  

The examiner's opinions are adequate, in that the opinions are based on the Veteran's prior medical history and examinations, sufficient facts and data, and contain reasoned medical explanations connecting the data and conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 302; Barr, 21 Vet. App. at 307, 311.  

There can be no service connection without a medical nexus opinion in this case because hepatitis C is not the type of disability that a lay person can diagnose or opine as to likely etiology.  Accordingly, because the evidence preponderates against the claim of service connection for hepatitis C, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


